Wheeler, C. J.
We are of opinion, that the court did not err, in excluding the affidavit and letter of the plaintiff, offered to prove the remittance and loss of the money. The plaintiffs were acting as the defendant’s agents; and there is nothing in the case to take it out of the general rule, that a party cannot be his own witness, or manufacture evidence for himself.
Moreover, the remittance of the money, appears to have been in a manner unauthorised by the understanding between the parties; and so at the plaintiffs’ own risk. There is no error in the judgment, and it is affirmed.
Judgment affirmed.